Plaintiff in error was convicted in the common pleas court of Tulsa county of assault and *Page 317 
battery, and his punishment fixed by the jury at a fine of $50.
Judgment was rendered in said cause on the 26th day of September, 1931. The appeal was filed in this court on the 3d day of March, 1932. The Attorney General has filed a motion to dismiss the appeal, for the reason that the same was not filed in this court within the time provided by law.
An examination of the record discloses that the appeal was not filed within the time provided by law. The appeal is therefore dismissed.
DAVENPORT, P. J., concurs. EDWARDS, J., absent, not participating.